Citation Nr: 1031005	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an overactive bladder.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for Type II Diabetes 
Mellitus, including due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a total 
right knee replacement.

6.  Entitlement to service connection for residuals of a broken 
left ankle.

7.  Entitlement to service connection for a bilateral foot 
condition.

8.  Entitlement to a rating higher than 60 percent for a low back 
disability, bulging discs from L2 to L5 and degenerative joint 
disease of the lumbar spine.

9.  Entitlement to a rating higher than 10 percent for residuals 
of a coccygectomy.

10.  Entitlement to a rating higher than 30 percent for anxiety 
disorder, not otherwise specified, with cognitive deficits. 

11.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

12.  Entitlement to a temporary total rating for hospital 
treatment pursuant to 38 C.F.R. § 4.29.

13.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30.

14.  Entitlement to special monthly compensation (SMC) based on 
loss of use of the lower extremities.

15.  Entitlement to SMC based on the need for regular aid and 
attendance or on account of being housebound.

16.  Entitlement to an automobile allowance or specially adapted 
equipment.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had two days of active military service from November 
26-28, 1976, and additional periods of active duty for training 
(ACUDTRA) and inactive duty training (INACDUTRA) in the National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

An April 2006 rating decision granted service connection for 
degenerative joint disease of the left knee and assigned an 
initial 30 percent rating from May 1, 2002.  The Veteran was 
notified of that decision in a letter dated April 6, 2006.  After 
filing a notice of disagreement (NOD), the RO issued a statement 
of the case (SOC) on August 20, 2007.  His substantive appeal (VA 
Form 9), however, was not received until January 10, 2008, so not 
within 60 days of the SOC or one year of that April 2006 
notification letter.  So he initiated, but did not complete 
("perfect"), a timely appeal of that decision.  See 38 C.F.R. 
§§ 20.200, 20.302(b)(1) (2009).  The RO informed him of this, so 
the Board will not exercise its discretionary authority to also 
consider this additional claim, though not timely appealed.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 
U.S.C. § 7105(d)(3) does not operate as a mandatory 
jurisdictional bar precluding the Board from considering an 
appeal where the substantive appeal is untimely, rather, in light 
of the use of the term "may" in this statute, just gives the 
Board this discretionary authority not to).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge of the Board.  In a January 2010 letter, he 
was notified that his hearing had been scheduled for February 24, 
2010.  However, he did not appear, provided no explanation for 
his absence, and did not request to reschedule the hearing.  
So the Board deems his hearing request withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d) (2009).

Since issuance of the August 2007 SOC, additional pertinent 
medical records were received that have not been considered by 
the RO and addressed in a supplemental SOC (SSOC).  However, the 
Veteran waived his right to have the RO initially consider this 
additional evidence, so the Board will in the first instance.  
38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2009).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Because they require further development, the Board is remanding 
several of the claims - specifically, those for service 
connection for hypertension, for higher ratings for the low back 
disability, coccygectomy residuals, and anxiety disorder, for a 
TDIU, for SMC based on loss of use of the lower extremities or on 
account of needing aid and attendance or because the Veteran is 
housebound, and for an automobile allowance or specially adapted 
equipment.  The remand of these several claims to the RO will be 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complaints of urinary frequency (overactive 
bladder) have not been attributed to a diagnosed, underlying 
disability - including to a service-connected disability such as 
the low back disability.

2.  The Veteran also does not have a diagnosed disability 
involving his neck or the cervical segment of his spine, or of an 
orthopedic disability involving either foot.

3.  The Veteran had surgery in January 2003 for a total right 
knee replacement as a result of severe arthritis that was first 
identified many years after service and has not been linked by 
competent and credible evidence to his service.



4.  Type II Diabetes Mellitus is included in the list of diseases 
presumptively associated with exposure to herbicides (Agent 
Orange) in Vietnam; however, the Veteran did not serve in the 
Republic of Vietnam during the Vietnam era, and there equally is 
no indication he was ever exposed to herbicides during his 
service elsewhere in any other capacity.

5.  The Veteran's Type II Diabetes Mellitus was first diagnosed 
many years after his military service ended, well more than one 
year after it ended, and has not been etiologically linked by 
competent and credible evidence to his service.

6.  The Veteran fractured his left ankle in May 2005 as a result 
of fall that has not been attributed to his military service - 
including to a service-connected disability. 

7.  The Veteran has not been hospitalized for more than 21 days, 
including for surgery, for treatment of a service-connected 
disability, or had to convalesce as a consequence to support his 
claims currently at issue for a temporary total rating under the 
provisions of 38 C.F.R. §§ 4.29 and 4.30.


CONCLUSIONS OF LAW

1.  A disability involving an overactive bladder was not incurred 
in or aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  The Veteran does not have a neck disability due to disease or 
injury incurred in or aggravated by his service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A bilateral foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).



4.  The arthritis in the Veteran's right knee and resultant need 
to undergo total knee replacement surgery was not because of 
disability due to disease or injury incurred in or aggravated by 
his service or that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Residuals of a broken left ankle were not incurred in or 
aggravated by service, may not be presumed to have been incurred 
in service, and are not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

6.  Type II Diabetes Mellitus was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

7.  The criteria are not met for the assignment of a temporary 
total rating, either based on hospital treatment or observation 
due to service-connected disability or convalescence.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

The Veteran received this VCAA notice in a November 2006 letter.  
The letter indicated the types of information and evidence needed 
to substantiate his claims for service connection, as well as for 
a temporary total rating under the provisions of 38 C.F.R. §§ 
4.29 and 4.30.  To this end, the RO explained the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence and private and VA medical 
treatment records.  The RO also sent him that letter prior to 
initially adjudicating his claims in May 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And even had this not occurred, the RO would 
only have to provide any necessary notice and then readjudicate 
the claims, including in a SOC or SSOC, such that the intended 
purpose of the notice is served and the Veteran not unduly 
prejudiced.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



Moreover, as the pleading party, the Veteran, not VA, has the 
evidentiary burden of proof for showing how a VCAA notice error 
is prejudicial - meaning outcome determinative of his claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran and his 
representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all medical and other records 
he and his representative identified as relevant to the claims.  
This included, in November 2006, requesting updated records 
pertaining to his Social Security Administration (SSA) benefits.  
In responding correspondence, however, that agency indicated the 
Veteran's folder had been destroyed.  Therefore, since no SSA 
records exist, none may be obtained, so further attempts to 
obtain these records would be futile.  38 C.F.R. § 3.159(c)(2), 
(c)(3), (e)(1), and (e)(2).

The Veteran has not been provided a VA examination for a medical 
opinion concerning whether he has the claimed disabilities and, 
if so, whether they are related to his military service.  But the 
standards of the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met to warrant scheduling an 
examination concerning these claims.  According to these 
standards, a medical examination is necessary in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  Id., at 
81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this particular case at hand, however, there is not the 
required confirmatory evidence of current disabilities concerning 
an overactive bladder, a neck condition, and a foot condition.  
The record also shows that disabilities involving the Veteran's 
right knee, left ankle, and Type 2 Diabetes Mellitus were first 
documented many years after his military service with no 
competent and credible evidence suggesting any of these 
conditions are related to his military service, including by way 
of a service-connected disability.  As well, there is no 
indication the Veteran was ever exposed to Agent Orange in 
service, as he never served in the Republic of Vietnam or 
elsewhere, outside of Vietnam, during a time when Agent Orange 
was sprayed.  So he is not entitled to VA examinations and 
opinions concerning these claims because the only evidence 
suggesting a correlation between these claimed conditions and his 
military service is his unsubstantiated lay allegation.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the Board finds that no further development of these 
claims is needed to meet the requirements of the VCAA.

II.  Service Connection for an Overactive Bladder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)

An injury during service, alone, is insufficient, as there must 
be a chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, or 
this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Regarding his claim for an overactive bladder, the Veteran has 
reported experiencing urinary frequency on several occasions 
since filing this claim in July 2005.  At no time, however, have 
these complaints been attributed to a diagnosed, underlying 
disability.  He first reported urinary frequency to a VA medical 
examiner during a VA spine examination in May 2007, but that 
examiner did not offer any opinion concerning whether the Veteran 
had an underlying diagnosis to account for this complaint or 
whether, even if he did, it was attributable in some way to his 
military service - such as by way of a service-connected 
disability.

Service connection already has been established for a low back 
disability, specifically, for degenerative joint disease (i.e., 
arthritis) of the lumbar spine and bulging discs from L2 to L5 
(so also inclusive of disc disease).  Consequently, this 
disability is rated as intervertebral disc syndrome (IVDS).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, Note (1) to 
Diagnostic Codes 5235-5242 of the General Rating Formula for 
Diseases and Injuries of the Spine also indicates that a separate 
rating may be assigned under an appropriate diagnostic code for 
any associated objective neurologic abnormalities, including, but 
not limited to, bladder impairment.  In other words, the 
adjudication of any urinary frequency symptoms that may be 
attributable to the low back disability should be in the course 
of considering whether the Veteran is entitled to a higher rating 
for his low back disability.  And the Board is remanding this 
other claim for further development, not immediately deciding it 
in this decision.  In any event, a May 2008 VA treatment record 
notes the Veteran's complaints of urinary frequency resolved 
after he stopped taking Lasix, a medication for his high blood 
pressure.

So the Veteran's complaints of urinary frequency, which have 
apparently resolved, have not been attributed to an underlying 
diagnosis, and therefore cannot be considered a disability for VA 
compensation purposes.  A "disability" means impairment in 
earning capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2009).  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  A mere symptom, without 
a diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While urinary 
frequency can be a sign of an underlying disorder, such has not 
been shown here, and it is not a disease or disability in and of 
itself.  Thus, in the absence of a current disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of the application, not for a past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that the requirement of a current disability is 
satisfied when the claimant has the disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted service 
connection even though the disability resolves prior to 
VA's adjudication of the claim).

In denying this claim, the Board does not question the sincerity 
of the Veteran's belief that he has experienced urinary 
frequency.  For, indeed, even as a layman, he is competent to 
proclaim having experienced urinary frequency.  He is not, 
however, also competent to establish that any frequency he has 
experienced (in the past, since he apparently no longer does) is 
a manifestation of an underlying disorder, because this is a 
medical not lay determination.  See 38 C.F.R. § 3.159(a)(1) and 
(a)(2); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, as mentioned, no competent medical authority has 
diagnosed any underlying disorder or disability to account for 
this past complaint of urinary frequency.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg, separated shoulder, 
varicose veins, tinnitus, etc.), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for an overactive bladder.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal of this claim is denied.

III.  Service Connection for a Neck Condition

The Veteran filed a claim for service connection for a neck 
condition.  But since no medical evidence attributes his 
complaints of neck pain to a clinical diagnosis, this claim also 
must be denied.  

In March 2007, the Veteran told a VA social worker that he 
suffers from pain in his neck and lower back.  However, the only 
diagnosis in the record pertains to his already service-connected 
low back disability.  The Board has comprehensively reviewed the 
claims file but does not see a diagnosis also pertaining to his 
neck (or cervical spine).  

Thus, in the absence of a current disability involving his neck, 
there is no valid claim.  See Sanchez-Benitez and Brammer, both 
supra.  And for the reasons already mentioned, when referring to 
the holdings in Davidson and Jandreau, he is not competent to 
establish this required diagnosis merely with his unsubstantiated 
lay testimony.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

IV.  Service Connection for a Bilateral Foot Condition

It appears this claim is for an orthopedic disability.  This is 
important to point out since the record shows recent treatment 
for a fungal infection involving both feet.  Again, however, 
since there is no medical evidence of an orthopedic disability 
involving either foot, this claim must be denied as well.

The record shows treatment for numerous disorders involving the 
Veteran's lower extremities - including his knees, left ankle, 
and neurological impairment from his cerebrovascular accident 
(CVA), i.e., stroke, and possibly his low back disability.  
However, there simply is no medical evidence of disability 
involving either foot, so the appeal of this claim must be 
denied.  See Sanchez-Benitez and Brammer, both supra.  See, too, 
Davidson, Jandreau, and Barr.

V.  Service Connection for 
Residuals of a Total Right Knee 
Replacement

The Veteran had surgery in January 2003 for a total right knee 
replacement because he had severe arthritis in this knee.  Since, 
however, none of the competent and credible evidence in the file 
shows his arthritis had initially manifested during his military 
service, or within the one-year presumptive period following his 
discharge, or was otherwise related or attributable to his 
military service, there is no basis for service connecting any 
consequent disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The mere fact that he did not have arthritis in this knee during 
service or for many years after his discharge, while not 
altogether dispositive of this claim, is nonetheless probative 
evidence to be considered against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  See also Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  In fact, there is no objective 
suggestion of arthritis in this knee until a June 1987 treatment 
record notes degenerative joint disease, and even then it 
concerns both knees, so not just the right knee at issue.  It 
also is unclear whether this initial indication had been 
confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.  In any event, 
X-rays subsequently taken in August 1998 confirmed there was 
osteoarthritis in both knees.  And by May 2002, the degenerative 
arthritis was considered severe, in turn, as mentioned, resulting 
in the Veteran having to unfortunately undergo total right knee 
replacement surgery on January 24, 2003.  

The fact remains, however, that none of this chain of events has 
been attributed to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements that his right knee 
disability began in service.  Again, though, while competent even 
as a layman to say he has experienced, for example, pain in this 
knee since service, his lay testimony concerning this also must 
be credible to ultimately have probative value.  38 C.F.R. § 
3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  And 
the Board must still weigh his lay statements against the other 
evidence of record, including the medical evidence in the file.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service or since, even 
where not corroborated by contemporaneous medical evidence, 
but also indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).



In making this credibility determination, however, the Board does 
not find the Veteran's statements concerning the date of onset of 
his right knee pain to be credible since the record shows he 
first reported right knee pain many years after his military 
service ended.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, etc.).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for right knee disability.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A.  § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the appeal of this claim must be denied.

VI.  Residuals of a Broken Left Ankle

The Veteran fell and fractured this ankle in May 2005, many years 
after service.  So he does not have any consequent disability as 
a result of injury or disease directly or presumptively incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Since, however, service connection has been established for left 
knee, left hip, and low back disabilities, the Board will 
additionally consider whether any of these already service-
connected disabilities played any role in him falling and 
fracturing this ankle.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (when determining service connection, all 
potential theories of entitlement must be considered).



According to VA regulation, service connection may be established 
on a secondary basis for disability that is proximately due to, 
the result of, or aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to 
service connection on this secondary basis requires evidence 
sufficient to show:  (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.

Here, though, no competent and credible evidence shows the fall 
in May 2005 resulting in the fracture of the Veteran's left ankle 
was in any way precipitated by a service-connected disability, 
including specifically those mentioned.  Therefore, his claim 
also must be denied on this alternative basis.  See Jones v. 
Brown, 7 Vet. App. 134 (1994) (holding that claims for secondary 
service connection require medical evidence establishing a link 
between the claimed disability and the service-connected 
disability).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen 
v. West, 13 Vet. App. 237 (1999).

Hence, as the preponderance of the evidence is against this 
claim, there is no reasonable doubt to resolve in the Veterans 
favor, and the appeal of this claim must be denied.  



VII.  Service Connection for Type II Diabetes Mellitus

The Veteran claims that he developed Type II Diabetes Mellitus as 
a result of having been exposed to Agent Orange while on active 
duty in the military.  But the Board also must deny this claim.

Type II Diabetes Mellitus may be presumed to have been incurred 
in service if manifest to a compensable degree of at least 10-
percent disabling within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  In addition to these presumptive provisions, a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence establishing that he 
or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).  And if a Veteran was exposed 
to Agent Orange during active military, naval, or air service, 
certain specified diseases shall be presumptively service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are met, 
even if there is no record of such disease during service.  38 
C.F.R. § 3.309(e).  This list of diseases includes Type II 
Diabetes Mellitus.  Id.  Thus, service connection may be presumed 
for residuals of Agent Orange exposure by showing two elements.  
First, a Veteran must show that he served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

However, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim still must be 
considered to determine whether service connection may be 
established on a direct-incurrence basis.  Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee, which, 
instead, concerned exposure to radiation, are nonetheless 
applicable in cases, as here, involving claimed exposure to 
Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, however, the Board finds that presumptive service 
connection due to Agent Orange exposure is not warranted for the 
Veteran's type II diabetes mellitus.  While type II diabetes 
mellitus is one of the specific diseases listed in § 3.309(e), 
the simple fact of the matter is that the Veteran's military 
personnel records do not show, nor has he even alleged, that he 
served in the Republic of Vietnam.  Also, no evidence suggests he 
was ever exposed to herbicides elsewhere during his military 
service.  The Board has reviewed his service personnel records, 
none of which mentions his participation or involvement in 
testing or handling any kind of herbicide such as the dioxin in 
Agent Orange.

Since no evidence shows the Veteran was exposed to Agent Orange 
in any capacity during his service, he cannot possibly have 
consequent Type II Diabetes Mellitus.  He therefore has to show 
this condition was otherwise directly or presumptively incurred 
in service, such as by showing this condition manifested to a 
compensable degree (of at least 10-percent disabling) within one 
year of his discharge from service.  It clearly did not, however, 
and his mere lay assertions of this purported cause-and-effect 
relationship do not constitute competent and credible evidence to 
satisfy this nexus requirement.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The Veteran's service treatment records make no reference to 
diabetes mellitus or laboratory findings suggesting, for example, 
elevated blood-sugar levels.  Indeed, a February 1982 report of a 
medical evaluation board (MEB) notes that albumin and sugar were 
both negative.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Instead, the record shows this condition was first diagnosed in 
1997, approximately fifteen years after the MEB had recommended 
his separation from the military for other, unrelated reasons.  
This significant span of time between his separation from active 
duty and the onset of diabetes provides compelling evidence 
against this claim on both direct-incurrence and presumptive 
bases.  See Maxson, 230 F.3d at 1333 (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Also, none of the treatment records in the claims file includes a 
medical opinion concerning the etiology or date of onset of the 
Veteran's Type II Diabetes Mellitus.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency 
concerning the nexus element is fatal to the claim.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence supporting the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
this, alone, is insufficient reason to grant his claim.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for Type II Diabetes Mellitus, claimed as due 
to Agent Orange exposure.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of 
this claim is denied.

VIII.  Entitlement to a Temporary Total 
Disability Evaluation for Hospital Treatment 
and/or Convalescence 
Pursuant to 38 C.F.R. §§ 4.29 and 4.30

A temporary total disability rating (i.e., 100 percent rating) 
will be assigned without regards to other provisions of the 
rating schedule when it is established that a service-connected 
disability has required VA hospital treatment for a period 
in excess of 21 days.  See 38 C.F.R. § 4.29 ("Paragraph 29").

A temporary total disability rating also will be assigned, 
without regards to other provisions of the rating schedule, when 
it is established by report at hospital discharge or outpatient 
release that entitlement is warranted.  Total ratings will be 
assigned under this section if treatment of a service-connected 
disability resulted in:  (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited), or; (3) 
Immobilization by cast, without surgery, of one major joint or 
more.  See 38 C.F.R. § 4.30 ("Paragraph 30").

The Court has defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary).  The Court also 
defined recovery as "the act of regaining or returning toward a 
normal or healthy state."  Id. (citing Webster's Medical Desk 
Dictionary 606 (1986)).

In this case, service connection has been established for 
degenerative joint disease of the lumbar spine with bulging discs 
from L2 to L5 (low back disability), residuals of a coccygectomy, 
degenerative joint disease of the left knee 
(left knee disability), status post open reduction with internal 
fixation of the left hip (left hip disability), and anxiety 
disorder, not otherwise specified, with cognitive deficits 
(psychiatric disability).  

The Veteran has been hospitalized on numerous occasions during 
the pendency of this appeal - but for treatment of nonservice-
connected disabilities, including his CVA and right knee 
disability.  Indeed, the only hospitalization for a service-
connected disability was when he underwent left hip surgery on 
December 5, 2007.  However, since that procedure and subsequent 
period of convalescence occurred prior to the effective date of 
that award on July 24, 2008, which was the date of claim, there 
is no basis to grant a temporary total evaluation pursuant to 
§ 4.29 or § 4.30.  Consequently, the appeal of these claims is 
denied.




ORDER

Service connection for an overactive bladder is denied.

Service connection for a neck condition is denied.

Service connection for a bilateral foot condition is denied.

Service connection for residuals of a total right knee 
replacement is denied.

Service connection for residuals of a broken left ankle is 
denied.

Service connection for Type II Diabetes Mellitus, including on 
the basis of exposure to Agent Orange, is denied.

The claims for a temporary total disability rating under 38 
C.F.R. §§ 4.29 and 4.30 are denied.


REMAND

The several remaining claims require further development before 
being decided.

I.  Service Connection for Hypertension

The Veteran claims he developed hypertension as a result of his 
service-connected anxiety disorder, not otherwise specified, with 
cognitive deficits.  So this is a claim for secondary service 
connection, not instead premised on the notion the hypertension 
is directly or presumptively linked to his military service.  
See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Before the Board can adjudicate this claim, 
however, the Veteran must be afforded a VA examination to 
determine whether his hypertension was either caused or 
aggravated by his service-connected anxiety disorder, not 
otherwise specified, with cognitive deficits.  See McLendon, 
supra. 

II.  Increased Ratings for Degenerative Joint 
Disease of the Lumbar Spine with Bulging Discs 
From L2 to L5, 
and for Residuals of a Coccygectomy

A remand of these claims is necessary to determine whether the 
Veteran is entitled to a separate rating for any neurological 
abnormality possibly associated with his low back disability, 
including involving his lower extremities.  There is conflicting 
medical evidence concerning whether he has neurological 
impairment due to his disc disease, i.e., IVDS, so additional 
medical comment is needed to decide this claim for a higher 
rating.

The record shows the Veteran has significant neurological 
impairment in both lower extremities on account of a stroke 
(CVA).  But some of his neurological problems, instead, may be 
due to his service-connected low back disability, 
and specifically to the IVDS component.  A May 2007 VA 
examination report indicates he does not have IVDS, but more 
recent July 2008 VA treatment records indicate he does indeed 
have IVDS.  

Given these conflicting findings, the Veteran should be scheduled 
for another VA examination to reassess the severity of his 
service-connected low back disability and all that it entails, 
including especially determining whether there is any associated 
neurological impairment involving his lower extremities.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
has an affirmative duty to obtain an examination of the claimant 
at Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim); see also 
Green v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the 
fulfillment of the statutory duty to assist "includes the conduct 
of a thorough and contemporaneous medical examining, one which 
takes into account the records or prior medical treatment, so the 
evolution of the claimed disability will be a fully informed 
one.").
 


III.  Entitlement to an Increased Rating for 
Anxiety Disorder, Not Otherwise Specified, With 
Cognitive Deficits

A VA examination also is needed to reassess the severity of this 
disability.  This disability has been rated based largely on 
findings from a VA examination performed in May 2007, so over 3 
years ago.  But recent evidence suggest this condition now may be 
worse, requiring reexamination.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the Board should have ordered 
contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating).  See, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995).

IV.  TDIU

This TDIU claim is inextricably intertwined with the above 
increased-rating claims, since any increase in the ratings for 
those disabilities, in turn, may bear significantly on the TDIU 
claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(TDIU claim predicated on a particular service-connected 
condition is inextricably intertwined with an increased rating 
claim regarding the same condition).  Therefore, the Veteran's 
TDIU claim also must be remanded to avoid piecemeal adjudication 
of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

A medical opinion also is needed to decide this TDIU claim, 
insofar as determining whether the Veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment (physical or sedentary).  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.



As it stands, service connection is in effect for the low back 
disability, 
rated 60-percent disabling, the psychiatric disorder, rated 30-
percent disabling, degenerative joint disease of the left knee, 
also rated 30-percent disabling, residuals of the coccygectomy, 
rated 10-percent disabling, and a left hip disorder, also rated 
10-percent disabling.  So his combined rating is 80 percent, and 
he has claims pending for SMC based on loss of use of his lower 
extremities or because he needs regular aid and attendance or is 
housebound.  As well, he is requesting an automobile allowance or 
specially adapted equipment.

A VA examination is therefore required to address the issue of 
whether the Veteran's service-connected disabilities preclude him 
from security or maintaining substantially gainful employment.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may 
not reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran can perform 
work that would produce sufficient income to be other than 
marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(the Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate"...).

V.  Entitlement to SMC based on the Need for 
Regular Aid and Attendance or at the Housebound 
Rate

Compensation at the aid and attendance rate is payable when the 
Veteran, due to service-connected disabilities, has suffered the 
anatomical loss or loss of use of both feet or one hand and one 
foot, or is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002).  Determinations as to the need 
for aid and attendance must be based on actual requirements of 
personal assistance from others.

The following basic considerations are critical in determining 
the need for the regular aid and attendance of another person: 
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
Veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
Veteran from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a) (2009).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single 
service-connected disability evaluated as 100-percent disabling 
and an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate and 
distinct from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or the 
Veteran has a single service-connected disability evaluated as 
100 percent disabling and due solely to service-connected 
disability, or disabilities, the Veteran is permanently and 
substantially confined to his or her immediate premises.  
38 C.F.R. § 3.350(i) (2009).

To date, the Veteran has not been afforded a VA examination to 
determine whether his service-connected disabilities meet these 
criteria.  So medical comment is needed concerning this, as well.  
See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a). 

VI.  Entitlement to an Automobile 
Allowance 
or Specially Adapted Equipment

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made where the Veteran's service-
connected disabilities result in one of the following:  (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; or (3) permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, with corrective glasses.  


For entitlement to assistance in the purchase of adaptive 
equipment only, the Veteran must have, as the result of a 
service-connected disease or injury, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808.

Currently, the medical evidence of record does not contain any 
clinical findings or comment by competent medical authority as to 
whether there is a loss or loss of use of the lower extremities, 
as required for an award of an automobile allowance or specially 
adapted equipment.  Therefore, a VA examination and opinion are 
needed to obtain this additional necessary information.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to determine the likelihood 
(very likely, as likely as not, 
or unlikely) that his hypertension is 
related to (i.e., caused or aggravated by) 
his service-connected anxiety disorder, not 
otherwise specified, with 
cognitive deficits.  All necessary 
diagnostic testing and evaluation should be 
conducted, and the Veteran's claims file 
should be made available to the examiner 
for review of the pertinent medical and 
other history.

The examiner must discuss the medical 
rationale of the opinion.

2.  Schedule the Veteran for a VA 
examination to reassess the severity of his 
service-connected low back disability, 
degenerative joint disease of the lumbar 
spine with bulging discs from L2 to L5, 
including to determine whether there are 
any associated orthopedic and neurological 
symptoms and, if so, to what extent.

The claims folders, including a complete 
copy of this remand, must be made available 
to the examiner for review of the pertinent 
medical and other history.

Any special diagnostic testing or 
evaluation deemed necessary should be 
performed, including electrodiagnostic 
testing, an EMG, NCV, CT scan, and/or MRI.

The examiner should describe all symptoms 
attributable to the service-connected low 
back disability, including any neurological 
pathology (e.g., radiculopathy or sciatic 
neuropathy) affecting the lower extremities 
that is separate and distinct from that 
referable to the stroke the Veteran 
suffered in years past that is not service 
connected.  In particular, the examiner 
should describe the level of any complete 
or incomplete paralysis of the sciatic 
nerve related to the low back disability, 
as opposed to as a residual of the stroke.

If it is confirmed the Veteran has disc 
disease, i.e., IVDS, the examiner should 
note the total number and duration of 
incapacitating episodes during the past 
year (12 months).  An incapacitating 
episode is a period of acute signs and 
symptoms due to the IVDS requiring bed rest 
prescribed by a physician and treatment by 
a physician.

As well, medical comment is needed as to 
whether the low back disability precludes 
the Veteran from engaging in all forms of 
substantially gainful employment given his 
level of education, prior work experience 
and training, etc.

The rationale for all opinions expressed 
should also be provided.

3.  Schedule the Veteran for a VA 
psychiatric examination to reassess the 
severity and manifestations of his service-
connected anxiety disorder, not otherwise 
specified, with cognitive deficits.  
Conduct all diagnostic testing and 
evaluation needed to make this 
determination.  The claims file, including 
a complete copy of this remand, must be 
made available to the examiner for a review 
of the Veteran's pertinent medical and 
other history.

Based on the review of this evidence and 
personal clinical evaluation, the examiner 
should indicate what specific symptoms are 
attributable to the service-connected 
anxiety disorder, not otherwise specified, 
with cognitive deficits, as opposed to 
those referable to any other condition 
(whether mental and/or physical).  If it is 
not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
Please also discuss the rationale of all 
opinions provided.

Assign an Axis V GAF score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders and explain what the assigned 
score means.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the service-connected 
anxiety disorder, not otherwise specified, 
with cognitive deficits, versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his anxiety 
disorder, not otherwise specified, 
with cognitive deficits, including the 
impact this condition has on his ability to 
work (substantially gainful employment).  
Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

4.  Schedule the Veteran for any additional 
VA examination(s) needed to determine the 
effect his service-connected disabilities 
have on his employability - that is, 
whether they preclude him from obtaining 
and maintaining substantially gainful 
employment.  

The claims file must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination for the 
pertinent medical and occupational history.

Based on examination findings and other 
evidence contained in the claims file, the 
examiners must offer an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran is unable to 
obtain or maintain substantially gainful 
employment solely as a result of the 
combination of his service-connected 
disabilities, which at present are: (1) 
degenerative joint disease of the lumbar 
spine with bulging discs from L2 to L5, 
(2) residuals of a coccygectomy, (3) 
anxiety disorder, not otherwise specified, 
with cognitive deficits, (4) degenerative 
joint disease of the left knee, and 
(5) a left hip disorder.

In providing this comment, it is essential 
the examiner consider the Veteran's level 
of education, experience, and occupational 
background in determining whether he is 
unable to secure or maintain substantially 
gainful employment in light of his service-
connected disabilities

The examiner must discuss the rationale of 
the opinion, if necessary citing to 
specific evidence in the record.

5.  A VA examination and opinion also are 
needed to determine whether the Veteran 
needs aid and attendance or is housebound 
on account of his service-connected 
disabilities, and whether his circumstances 
indicate he needs an automobile allowance 
or specially adapted equipment.  

His current service-connected disabilities 
are:  (i) low back disability, rated 60-
percent disabling; (ii) psychiatric 
disorder, rated 30-percent disabling; 
(iii) degenerative joint disease of the 
left knee, 
rated 30-percent disabling; (iv) residuals 
of a coccygectomy, rated 10-percent 
disabling; and (v) a left hip disorder, 
rated 10-percent disabling.

Information is specifically needed as to 
whether there is:  (i) inability of the 
Veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; (ii) frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; (iii) inability to attend to 
the wants of nature; or (iv) incapacity, 
physical or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.  38 
C.F.R. § 3.352(a).

Also request that the examiner comment on 
whether the Veteran is substantially 
confined to his dwelling or immediate 
premises, i.e., housebound, due to the 
severity of his service-connected 
disabilities, and whether it is reasonably 
certain these disabilities and resultant 
confinement will continue throughout his 
lifetime. 38 C.F.R. § 3.352 (f).

And lastly, request that the examiner 
comment on whether the Veteran's service-
connected disabilities result in loss or 
permanent loss of use of one or both feet, 
or whether he has ankylosis involving his 
service-connected low back, left knee or 
left hip disabilities.  

In rendering these opinions, the examiner 
must keep in mind that only the Veteran's 
service-connected disabilities may be 
considered in making these necessary 
determinations, as opposed to his other 
nonservice-connected disabilities 
(including the residuals of his stroke).

The examiner must discuss the rationale of 
his/her responses to these important 
questions.

6.  The readjudicate the remaining claims 
in light of the additional evidence.  For 
any claim that is not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
appellate consideration of any remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


